Citation Nr: 1714854	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2012, the Veteran applied for an increased rating for his service-connected dysthymic disorder and for a TDIU.  In November 2015, the RO assigned a 50 percent rating with a July 2012 effective date but denied a TDIU.  In January 2013, the Veteran expressed disagreement with the assigned rating, effective date, and denial of a TDIU.  In June 2015, the Board denied a higher rating, earlier effective date, and a TDIU.

The Veteran appealed the Board's decision, and in September 2016, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's decision relevant to a TDIU and remanded that claim for compliance with a Joint Motion for Partial Remand (JMPR).  The Court dismissed the remaining claims on appeal.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4)(2016).  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In June 2015, the Board denied a higher rating, earlier effective date, and a TDIU, in part citing the results of examination reports by the Social Security Administration and two VA examinations in November 2012. 

The parties to the JMPR found that the two November 2012 VA examiners did not fully comply with instructions provided by the RO in an August 2012 examination request, and by failing to do so did not provide adequate medical opinions.  The examiners failed incorporate the Veteran's recorded medical, educational, and vocational history into their assessments, and the November 2012 VA audiologist failed to provide any rationale for the opinion that the service-connected tinnitus did not limit Veteran's ability to secure or maintain substantial employment.  The parties ordered VA to provide adequate examinations.  As such, the Board has no discretion and must remand this matter for further development.  See Stegall v. West, 11 Vet. App.268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an assessment and an opinion regarding the nature and degree of functional impairment of the Veteran's service-connected disabilities with regard to his capacity for substantially gainful employment.

Request that the examiner review claims file.  The examiner must express an opinion as to the degree of interference with ordinary activities, including the ability to obtain and maintain substantially gainful employment, caused solely by the Veteran's service-connected disabilities, individually or in combination.  The examiner must note a review and specifically take into consideration the Veteran's level of education, vocational training, previous work experience, and recorded medical history but not his age or any impairment caused by nonservice-connected disabilities.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App.382 (2010).

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence including the Court's JMR.  See Breeden v. Principi, 17 Vet. App.475 (2004).  

If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

